DETAILED ACTION

Remarks
Claims 1 and 3-21 have been examined and rejected. This Office action is responsive to the amendment filed on 12/22/2021, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, claim 1 recites “when the range between the electronic device and the object satisfies a threshold value… wherein the threshold value corresponds to a time for the electronic device to transition from a first state to a second state and corresponds to the rate of change of the range.”  The specification discloses:
[0008] Moreover, the threshold value may correspond to a time for the electronic device to transition from a first state to a second state, and the predefined action may include transitioning the electronic device from the first state to the second state. 
[0031] For example, the threshold value may correspond to a time for the electronic device to transition from a first state to a second state, and the predefined action may include transitioning the electronic device from the first state to the second state.
[0042] When range 122 between electronic device 110 and object 120 is less than a threshold value (such as, e.g., 1-10 m), integrated circuit 116 may: determine that range 122 between electronic device 110 and object 120 is varying (such as decreasing); and perform a predefined action. Note that, in some implementations, the threshold value may correspond to a time for electronic device 110 to transition from a first state to a second state, and the predefined action may include transitioning electronic device 110 from the first state to the second state, such as, e.g., a time between 1-10 s or a distance between 1 and 10 m.
[0044] By determining range 122 is less than the threshold value and is varying, electronic device 110 may determine (or infer) an intent associated with object 120, and the transitioning from the first state to the second state may be based at least in part on the intent. For example, the intent may include or correspond to a rate of the change (such as, e.g., a speed greater than 0.5 m/s). This may allow electronic device 110 to determine that the individual is approaching electronic device 110 and intends to use electronic device 110. In contrast, object 130 (which may be another individual) may be moving, but parallel to electronic device 110 (e.g., range 132 to object 130 may not be varying or may not be changing 
[0057] Optionally, the electronic device may further determine whether the range between the electronic device and the object is varying (operation 318), e.g., at a sufficient rate, before determining whether to perform the predefined action (operation 320). Otherwise, method 300 may end (operation 322) or repeat (operation 310).
[0058] In some embodiments, the threshold value may correspond to a time for the electronic device to transition from a first state to a second state, and the predefined action may include transitioning the electronic device from the first state to the second state.
[0062] Additionally, in some implementations, the transitioning from the first state to the second state is further based at least in part on an intent associated with the object. For example, the intent may correspond to a rate of the change, e.g., of the relative separation
[0063] Moreover, when range 424 between electronic device 110 and the object satisfies a threshold value 426, processor 410 may perform a remedial action 430 (such as transitioning from a first state to a second state). Optionally, processor 410 also may determine whether range 424 between electronic device 110 and the object is varying 428 (e.g., decreasing at a sufficient rate), as a condition of performing the remedial action 430
The specification discloses a threshold value may correspond to a time for the electronic device to transition from a first state to a second state.  The specification further discloses a second, separate determination of an intent that may correspond to a rate of the change of the range.  However, there is no disclosure that the threshold value corresponds to a time for the electronic device to transition from a first state to a second state and corresponds to the rate of change of the range.

Regarding claims 15 and 19, claims 15 and 19 contain substantially similar limitations to those found in claim 1.  Consequently, claims 15 and 19 are rejected for the same reasons. Claims 3-14, 16-18, 20, and 21 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on parent claims failing to comply with the written description requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 10, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Amihood et al. (US 20180329050 A1, published 11/15/2018), hereinafter Amihood, in view of Bostick et al. (US 20170242473 A1, published 08/24/2017), hereinafter Bostick.

Regarding claim 1, Amihood teaches the claim comprising:
An electronic device, comprising: an antenna; a radio-frequency (RF) transceiver communicatively coupled to the antenna; and an integrated circuit coupled to the RF transceiver, wherein the electronic device is configured to (Amihood Figs. 1-10; [0030], the :
transmit a wireless signal; receive a wireless-return signal associated with an object; determine a range between the electronic device and the object, based at least in part on the wireless-return signal (Amihood Figs. 1-10; [0046], a range or distance that the radar system 102 is monitoring; [0051], awareness pipeline 310-3 may track the user 108 and monitor a distance between the user 108 and the computing device 104; [0052], radar pipelines 310-1, 310-2, 310-3, and 310-4 employ a respective radar operation; [0073], at 902, radar signals are transmitted and received via a radar system; the radar system 102 can transmit and receive radar signals using the transceiver 214 and the antenna array 212; [0074], at 904, the received radar signals are processed to detect an activity within an external environment; example activities may include motion or the lack of motion, appearance or disappearance of a user 108, a user 108 moving into or out of a designated region (e.g., a region defined by range, azimuth, or elevation)); 
and when the range between the electronic device and the object satisfies a threshold value: perform, a predefined action; and wherein the predefined action comprises transitioning the electronic device from the first state to the second state (Amihood Figs. 1-10; [0046], if the user 108 is farther from the computing device 104, for example, a higher transmit power 308 may be used to detect the user 108; if the user 108 is closer to the computing device 104, a lower transmit power 308 may be used to conserve power; [0048], a change in a distance to the user 108; [0053], at 502, the user 108 is not present or is outside a detectable range, similar to the idle environment 106-1 of FIG. 1; the user 108 may be on the order of several meters (m) from the computing device 104 (e.g., at distances greater than 2 m); the pre-presence pipeline 310-1 is employed to conserve power via a low duty cycle 304 associated with the power mode 302-1; [0054], at 504, the user 108 approaches the computing device 104 and the pre-presence pipeline 310-1 triggers the presence pipeline 310-2 to confirm a presence of the user 108; as an example, the user 108 may be within a few meters from the computing device 104 at a far distance (e.g., between approximately 1 and 2 m; as the user 108 moves around in the environment, if the user 108 comes within a specified range to the computing device 104, the presence pipeline 310-2 triggers the awareness pipeline 310-3; the awareness pipeline 310-3 may be triggered if the user 108 comes within a close distance, such as within a meter, from the computing device 104; due to a proximity of the user 108, the presence pipeline 310-2 may also activate a display 508 on the computing device 104 or turn on other sensors 510 that may be utilized by the computing device 104; [0055], at 512, the user 108 raises a hand The awareness pipeline 310-3 determines this motion is indicative of the user 108 moving the hand in position to make a gesture; therefore, the engagement trigger activates the engagement pipeline 310-3; this motion may also cause a portion of the user 108 to come within a closer distance, such as within several centimeters (cm) from the computing device 104 (e.g., within approximately 50 cm); [0056], at 514, the engagement pipeline 310-4 collects the radar data at a high duty cycle 304 associated with the power mode 302-4; this duty cycle 304 enables the radar system 102 to 
However, Amihood fails to expressly disclose perform, when a rate of change of the range satisfies a second non-zero threshold value, a predefined action, wherein the threshold value corresponds to a time for the electronic device to transition from a first state to a second state and corresponds to the rate of change of the range.  In the same field of endeavor, Bostick teaches: 
perform, when a rate of change of the range satisfies a second non-zero threshold value, a predefined action, wherein the threshold value corresponds to a time for the electronic device to transition from a first state to a second state and corresponds to the rate of change of the range (Bostick Figs. 1-10; [0030], FIG. 2 depicts a power-saving management system 100 comprising a computing device 14 with the sleep tool 50 (e.g., as described in detail with respect to FIG. 1); [0035], the sleep tool 50 works with the computing device 14 to determine what programs and/or services should be disabled during sleep mode or hybrid sleep mode; [0037], control of the computing device 14 as a proximity sensor is not limited to the electromagnetic field or the beam of electromagnetic radiation, and may alternatively or additionally include other means of operation as a proximity sensor such as global positioning technology via a computer network, capacitive coupling, radio or sound wave, etc. without departing from the spirit and scope of the present invention; [0040], once the computing device 14 has been placed in sleep mode or hybrid sleep mode, the sleep tool 50 will proceed to calculate and set an enablement threshold; the enablement threshold is a calculated distance threshold to the computing device 14 that would allow enough time for the computing device 14 to awaken from the sleep mode or hybrid sleep mode and have the programs and/or services that were disabled or stopped substantially or completely enabled and/or restarted prior to the user of the one or more mobile devices 105 arriving at the computing device 14 when the user is returning to the computing device 14 at a certain pace (e.g., 3.5 mph); [0041], the awareness 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated perform, when a rate of change of the range satisfies a second non-zero threshold value, a predefined action, wherein the threshold value corresponds to a time for the electronic device to transition from a first state to a second state and corresponds to the rate of change of the range as suggested in Bostick into Amihood.  

Regarding claim 15, claim 15 contains substantially similar limitations to those found in claim 1, the only difference being A non-transitory computer-readable storage medium for use in conjunction with an electronic device, the computer-readable storage medium storing program instructions that, when executed by the electronic device, cause the electronic device to selectively perform a predefined action by carrying out operations comprising (Amihood Figs. 1-10; [0035], the computing device 104 includes at least one application processor 202 and computer-readable media 204, which includes memory media and storage media; applications and/or an operating system (not shown) embodied as computer-readable instructions on the computer-readable media 204 can be executed by the application processor 202 to provide 

Regarding claim 19, claim 19 contains substantially similar limitations to those found in claim 1, the only difference being A method for selectively performing a predefined action, comprising: by an electronic device: (Amihood Figs. 1-10; [0007], aspects described below also include a method comprising transmitting and receiving radar signals via a radar system; the method also includes processing the received radar signals to detect an activity within an external environment; based on the detected activity, the method includes adjusting power consumption of a computing device; see discussion of [0046-0048], [0053-0056] in claim 1 above regarding selectively performing predefined actions).  Consequently, claim 15 is rejected for the same reasons.

Regarding claim 3, Amihood in view of Bostick teaches all the limitations of claim 1, further comprising:
wherein the first state is associated with a lower power consumption than the second state (Amihood Figs. 1-10; [0030], the radar system 102 can identify the different types of environments, operate at a low-power mode, and conserve power within the computing device 104; [0032], the radar system 102 can switch between different power modes that enable the radar system 102 to adjust power consumption and responsiveness; the radar system 102 can operate in a low-power mode that is characterized by a low-duty cycle (e.g., slow update rate) in the idle environments 106-1 and 106-2; upon detecting a change in the environments 106-1 or 106-2 (e.g., the user 108 approaching the computing device 104 or waking up), the radar system 102 switches to a middle-power mode whose update rate enables the radar system 102 to actively track the user 108; if the radar system 102 detects a motion that precedes a gesture 

Regarding claim 4, Amihood in view of Bostick teaches all the limitations of claim 1, further comprising:
wherein, in the second state, a memory in the electronic device is powered on (Amihood Figs. 1-10; [0032], upon detecting a change in the environments 106-1 or 106-2 (e.g., the user 108 approaching the computing device 104 or waking up), the radar system 102 switches to a middle-power mode whose update rate enables the radar system 102 to actively track the user 108; if the radar system 102 detects a motion that precedes a gesture or occurs at a start of a gesture, the radar system 102 switches to a high-power mode whose faster update rate enables the radar system 102 to recognize the gesture performed in the engagement environments 112-1 or 112-2; [0033], the radar system 102 can also conserve power by turning other components within the computing device on or off based on the external environment; [0043], the processor 216 is shown to include multiple processors that consume different amounts of power, such as a low-power processor 216-1 and a high-power processor 216-2; the differences in power consumption can result from different amounts of available memory or computational ability; the low-power processor 216-1 may utilize less memory; the high-power processor 216-2, in contrast, may utilize a large amount of memory; high-power processor 216-2 may process data for high-profile radar-based applications 206, such as gesture recognition; [0044], to conserve power, the power management module 220 can control whether the low-power processor 216-1 or the high-power processor 216-2 are used to process the radar data; [0044], power can be conserved by limiting operation of the high-power processor 216-2 while utilizing the high-power processor 216-2 for situations in which high-fidelity or accurate radar data is requested by the radar-based application 206)

Regarding claim 9, Amihood in view of Bostick teaches all the limitations of claim 1, further comprising:
wherein the object comprises a person (Amihood Figs. 1-10; [0051], awareness pipeline 310-3 may track the user 108 and monitor a distance between the user 108 and the computing device 104; [0074], at 904, the received radar signals are processed to detect an activity within 

Regarding claim 10, Amihood in view of Bostick teaches all the limitations of claim 1, further comprising:
wherein the predefined action comprises transitioning the electronic device from the first state to the second state based at least in part on an intent associated with the object (Amihood Figs. 1-10; [0053], at 502, the user 108 is not present or is outside a detectable range, similar to the idle environment 106-1 of FIG. 1; the user 108 may be on the order of several meters (m) from the computing device 104 (e.g., at distances greater than 2 m); the pre-presence pipeline 310-1 is employed to conserve power via a low duty cycle 304 associated with the power mode 302-1; [0054], at 504, the user 108 approaches the computing device 104 and the pre-presence pipeline 310-1 triggers the presence pipeline 310-2 to confirm a presence of the user 108; as an example, the user 108 may be within a few meters from the computing device 104 at a far distance (e.g., between approximately 1 and 2 m; as the user 108 moves around in the environment, if the user 108 comes within a specified range to the computing device 104, the presence pipeline 310-2 triggers the awareness pipeline 310-3; the awareness pipeline 310-3 may be triggered if the user 108 comes within a close distance, such as within a meter, from the computing device 104; due to a proximity of the user 108, the presence pipeline 310-2 may also activate a display 508 on the computing device 104 or turn on other sensors 510 that may be utilized by the computing device 104; [0055], at 512, the user 108 raises a hand The awareness pipeline 310-3 determines this motion is indicative of the user 108 moving the hand in position to make a gesture; therefore, the engagement trigger activates the engagement pipeline 310-3; this motion may also cause a portion of the user 108 to come within a closer distance, such as within several centimeters (cm) from the computing device 104 (e.g., within approximately 50 

Regarding claim 14, Amihood in view of Bostick teaches all the limitations of claim 1, further comprising:
wherein the electronic device is further configured to: base the predefined action at least in part on a context of the object; and wherein, when the object comprises a person, the context comprises the person sitting or standing (Amihood Figs. 1-10; [0030], different types of environments are shown in FIG. 1, including idle environments 106-1 and 106-2, aware environments 110-1 and 110-2, and engagement environments 112-1 and 112-2; these environments are associated with different probabilities that a user 108 interacts with or utilizes a feature of a radar system 102; [0031], in the idle environments 106-1 and 106-2 the user 108 is not present or asleep (user sitting in bed); in the aware environment 110-1, the user 108 approaches the computing device 104 or is otherwise within a close proximity to the computing device 104 (standing); in the aware environment 110-2, the user 108 is looking at or interacting with the computing device 104 (sitting); in the engagement environments 112-1 and 112-2, the user 108 performs a gesture, which is recognized using the radar system 102 and enables the user 108 to interact with the computing device 104 (standing); [0032], based on the type of environment, the radar system 102 can switch between different power modes that enable the radar system 102 to adjust power consumption and responsiveness; the radar system 102 can operate in a low-power mode that is characterized by a low-duty cycle (e.g., slow update rate) in the idle environments 106-1 and 106-2; upon detecting a change in the environments 106-1 or 106-2 (e.g., the user 108 approaching the computing device 104 or waking up), the radar system 102 switches to a middle-power mode whose update rate enables the radar system 102 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Amihood in view of Bostick in further view of Watanabe (US 20180375858 A1, published 12/27/2018).

Regarding claim 5, Amihood in view of Bostick teaches all the limitations of claim 4, further comprising:
wherein the memory comprises a memory (Amihood Figs. 1-10; [0033], the radar system 102 can also conserve power by turning other components within the computing device on or off based on the external environment; [0043], the processor 216 is shown to include multiple processors that consume different amounts of power, such as a low-power processor 216-1 and a high-power processor 216-2; the differences in power consumption can result from different amounts of available memory or computational ability; the low-power processor 216-1 may utilize less memory; the high-power processor 216-2, in contrast, may utilize a large amount of memory; high-power processor 216-2 may process data for high-profile radar-based applications 206, such as gesture recognition; [0044], to conserve power, the power 
However, Amihood in view of Bostick fails to expressly disclose a solid-state drive.  In the same field of endeavor, Watanabe teaches:
a solid-state drive (Watanabe Figs. 1-21; [0047], the image forming apparatus 101 is shifted to a power saving mode that consumes less power than a normal mode. In the power saving mode, the image forming apparatus 101 can reduce the power consumption of the image forming apparatus 101 by stopping one or more functions of the operation unit 120, an engine unit, and a storage unit; [0062], storage device 114 is a non-volatile storage device, such as a hard disk drive (HDD) or a solid state drive (SSD); [0080], when the image forming apparatus 101 is not being used for a given time period or more, the mode control unit 321 shifts the mode of the operation unit 120, the fingerprint authentication device 103, and the main unit 110 to the power saving mode consuming less power than the normal mode that the image forming processing can be performed; [0081], when the mode control unit 321 receives a return request from the power saving mode through the communication unit 324 during the power saving mode, the mode control unit 321 returns the main unit 110 from the power saving mode to the normal mode; [0085], the storage unit 325 is implemented by, for example, one or more programs to be executed using the CPU 111, the RAM 113 and storage device 114 in FIG. 2; [0161], in step S802, the mode control unit 321 shifts the storage device 114 to the power saving mode; [0176], user 105 approaches the operation unit 120; [0181], in step S906, the mode control unit 302 notifies a request for returning to the normal mode; [0203], FIG. 10 is an example of a sequence diagram illustrating a process of returning from the power saving mode of the main unit 110; [0208], the mode control unit 321 requests the storage unit 325 to return to the normal mode from the power saving mode; [0209], in step S1005, the storage unit 325 activates the storage device 114)
.

Claims 6, 12, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Amihood in view of Bostick in further view of Scott et al. (US 20170289766 A1, published 10/05/2017), hereinafter Scott.

Regarding claim 6, Amihood in view of Bostick teaches all the limitations of claim 1, further comprising:
wherein the electronic device is configured to: transition a display associated with the electronic device from a lower-power state to a higher-power state (Amihood Figs. 1-10; [0048], a change in a distance to the user 108; [0053], at 502, the user 108 is not present or is outside a detectable range, similar to the idle environment 106-1 of FIG. 1; the user 108 may be on the order of several meters (m) from the computing device 104 (e.g., at distances greater than 2 m); the pre-presence pipeline 310-1 is employed to conserve power via a low duty cycle 304 associated with the power mode 302-1; [0054], at 504, the user 108 approaches the computing device 104 and the pre-presence pipeline 310-1 triggers the presence pipeline 310-2 to confirm 
However, Amihood in view of Bostick fails to expressly disclose detect, after transitioning to the second state, contact with a user-interface component associated with the electronic device.  In the same field of endeavor, Scott teaches:
detect, after transitioning to the second state, contact with a user-interface component associated with the electronic device (Scott Figs. 1-9; [0062], a first proximity zone 302, a second proximity zone 304, and a third proximity zone 306; [0063], at close proximity in the first proximity zone 302 (e.g., a within a 2 foot arc from the client device 102), touchable interactions are available since a user is close enough to touch a display 308 of the client device 102, use input devices of the client device 102, and so forth; the digital assistant 126 may make adaptations to a user interface displayed on the display 308 to support touch and other close proximity interactions; [0075], consider that Alice approaches the client device 102 and enters the proximity zone 302; the digital assistant 126 detects that Alice enters the proximity zone 302 (e.g., based on a notification from the system behavior manager 130), and adjusts its user experience accordingly; Alice can interact with the digital assistant 126 via touch input to touch elements displayed on the display 308; [0081], user moves between different proximity zones; see [0047], radar; see also [0083], transition a display from a lower-power state to a higher-power state; [0058], display brightness may be adjusted, such as to a low output level when a user is detected at a far distance before switching off the screen completely)


Regarding claim 12, Amihood in view of Bostick teaches all the limitations of claim 1, further comprising:
changing a user interface (Amihood Figs. 1-10; [0048], a change in a distance to the user 108; [0053], at 502, the user 108 is not present or is outside a detectable range, similar to the idle environment 106-1 of FIG. 1; the user 108 may be on the order of several meters (m) from the computing device 104 (e.g., at distances greater than 2 m); the pre-presence pipeline 310-1 is employed to conserve power via a low duty cycle 304 associated with the power mode 302-1; [0054], at 504, the user 108 approaches the computing device 104 and the pre-presence pipeline 310-1 triggers the presence pipeline 310-2 to confirm a presence of the user 108; as an example, the user 108 may be within a few meters from the computing device 104 at a far distance (e.g., between approximately 1 and 2 m; as the user 108 moves around in the environment, if the user 108 comes within a specified range to the computing device 104, the presence pipeline 310-2 triggers the awareness pipeline 310-3; the awareness pipeline 310-3 may be triggered if the user 108 comes within a close distance, such as within a meter, from the 
However, Amihood in view of Bostick fails to expressly disclose wherein the predefined action comprises changing a user interface presented on a display associated with the electronic device.  In the same field of endeavor, Scott teaches:
wherein the predefined action comprises changing a user interface presented on a display associated with the electronic device (Scott Figs. 1-9; [0062], a first proximity zone 302, a second proximity zone 304, and a third proximity zone 306; [0063], at close proximity in the first proximity zone 302 (e.g., a within a 2 foot arc from the client device 102), touchable interactions are available since a user is close enough to touch a display 308 of the client device 102, use input devices of the client device 102, and so forth; the digital assistant 126 may make adaptations to a user interface displayed on the display 308 to support touch and other close proximity interactions; [0064], within the proximity zone 304 (e.g., between a 2 foot and a 3 foot arc from the client device 102), visual interactions are available since the digital assistant 126 determines that a user is likely close enough to be able to see the display 308 clearly. In this case, the digital assistant 126 may make adaptations to accommodate visual interactions and delivery of information visually; In the proximity zone 306, for instance, the digital assistant 126 determines that a user is likely not be able to see the display clearly; modify UI to accommodate the distance by using large elements; [0075], consider that Alice approaches the client device 102 and enters the proximity zone 302; the digital assistant 126 detects that Alice enters the proximity zone 302 (e.g., based on a notification from the system behavior manager 130), and adjusts its user experience accordingly; Alice can interact with the digital assistant 126 via touch input to touch elements displayed on the display 308; [0081], user moves between different proximity zones; [0083], the example user interfaces depicted in the scenario 500 include a low-power/waiting interface 502 in which the display 308 is off or in in a very dim mode; [0084], a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the predefined action comprises changing a user interface presented on a display associated with the electronic device as suggested in Scott into Amihood in view of Bostick.  Doing so would be desirable because based on a multimodal recognition of user state, identity, and context, a combined display/speech interaction system selectively adapts the system behavior to improve accessibility, time needed for data retrieval, and convenience (see Scott [0044]).  Additionally, the system of Scott would improve the system of Amihood by adapting a user interface displayed on the display 308 to support touch and other close proximity interaction when a user is close enough to touch a display 308 of the client device 102 (see Scott [0063]), and, when the user is further away, modify the screen to more easily viewable at a distance (see Scott [0064), thereby increasing the convenience with which the user can interact with the system based on user context.

Regarding claim 13, Amihood in view of Bostick teaches all the limitations of claim 1.  However, Amihood in view of Bostick fails to expressly disclose wherein the predefined action comprises changing an item of content presented on a display associated with the electronic device.  In the same field of endeavor, Scott teaches:
wherein the predefined action comprises changing an item of content presented on a display associated with the electronic device (Scott Figs. 1-9; [0062], a first proximity zone 302, a second proximity zone 304, and a third proximity zone 306; [0063], at close proximity in the first proximity zone 302 (e.g., a within a 2 foot arc from the client device 102), touchable interactions are available since a user is close enough to touch a display 308 of the client device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the predefined action comprises changing an item of content presented on a display associated with the electronic device as suggested in Scott into Amihood in view of Bostick.  Doing so would be desirable because based on a multimodal recognition of user state, identity, and context, a combined display/speech interaction system selectively adapts the system behavior to improve accessibility, time needed for data retrieval, and convenience (see Scott [0044]).  Additionally, the system of Scott would 

Regarding claim 17, Amihood in view of Bostick teaches all the limitations of claim 15.  However, Amihood in view of Bostick fails to expressly disclose wherein the predefined action comprises wherein the predefined action comprises changing a font in a user interface presented on a display associated with the electronic device.  In the same field of endeavor, Scott teaches:
wherein the predefined action comprises changing a font in a user interface presented on a display associated with the electronic device (Scott Figs. 1-9; [0057], depending on the distance, the system may operate to switch to sound, use sound and visual UIs, and/or adapt visual UI for distance by changing font size, graphics, colors, level of detail, contrasts and other aspects used for visualization; [0062], a first proximity zone 302, a second proximity zone 304, and a third proximity zone 306; [0063], at close proximity in the first proximity zone 302 (e.g., a within a 2 foot arc from the client device 102), touchable interactions are available since a user is close enough to touch a display 308 of the client device 102; [0064], within the proximity zone 304 (e.g., between a 2 foot and a 3 foot arc from the client device 102), visual interactions are available since the digital assistant 126 determines that a user is likely close enough to be able to see the display 308 clearly; in this case, the digital assistant 126 may make adaptations to accommodate visual interactions and delivery of information visually; In the proximity zone 306, for instance, the digital assistant 126 determines that a user is likely not be able to see the display clearly; modify UI to accommodate the distance by using large elements; [0081], user moves between different proximity zones; [0083], the example user interfaces depicted in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the predefined action comprises changing a font in a user interface presented on a display associated with the electronic device as suggested in Scott into Amihood in view of Bostick.  Doing so would be desirable because based on a multimodal recognition of user state, identity, and context, a combined display/speech interaction system selectively adapts the system behavior to improve accessibility, time needed for data retrieval, and convenience (see Scott [0044]).  Additionally, the system of Scott would improve the system of Amihood by adapting a user interface displayed on the display 308 to support touch and other close proximity interaction when a user is close enough to touch a display 308 of the client device 102 (see Scott [0063]), and, when the user is further away, modify the screen to more easily viewable at a distance (see Scott [0057], [0064]), thereby increasing the convenience with which the user can interact with the system based on user context.

Regarding claim 18, Amihood in view of Bostick teaches all the limitations of claim 15.  However, Amihood fails to expressly disclose wherein the predefined action comprises changing a volume associated with the electronic device.  In the same field of endeavor, Scott teaches:
wherein the predefined action comprises changing a volume associated with the electronic device (Scott Figs. 1-9; [0057], depending on the distance, the system may operate to switch to sound, use sound and visual UIs, and/or adapt visual UI for distance by changing font 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the predefined action comprises changing a volume associated with the electronic device as suggested in Scott into Amihood in view of Bostick.  Doing so would be desirable because based on a multimodal recognition of user state, identity, and context, a combined display/speech interaction system selectively adapts the system behavior to improve accessibility, time needed for data retrieval, and convenience (see Scott [0044]).  Additionally, the system of Scott would improve the system of Amihood by adapting a user interface displayed on the display and lowering the audio volume when a user is close (see Scott [0063], [0066]), and, when the user is further away, modify the volume to make audio interactions easier (see Scott [0057], [0066]), thereby increasing the convenience with which the user can interact with the system based on user context and ensuring that audio content is always presented at a comfortable volume.

s 7, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Amihood in view of Bostick in further view of Ledvina et al. (US 20170357788 A1, published 12/14/2017), hereinafter Ledvina.

Regarding claim 7, Amihood in view of Bostick teaches all the limitations of claim 1. However, Amihood in view of Bostick fails to expressly disclose wherein the electronic device is configured to modify the threshold value based at least in part on an environment of the electronic device that impacts multi-path or interference signals.  In the same field of endeavor, Ledvina teaches:
wherein the electronic device is configured to modify the threshold value based at least in part on an environment of the electronic device that impacts multi-path or interference signals (Ledvina Figs. 1-11; [0055], the range measurements, among other things, are used to determine whether the watch is within a “bubble” around the laptop; the bubble may be defined by a predetermined radius around the laptop; the laptop can unlock only if the watch is determined to be within the laptop's bubble; [0056], the determination of whether the watch is within the bubble may be based at least in part on characteristics of the environment in which the watch and laptop are located; certain environments may call for adjustment (e.g., relaxation) of the bubble, for example, due to the wireless signals potentially bouncing off of walls (e.g., multipath signals); the bubble may have a dynamic range threshold that varies based on one or more of characteristics of the particular environment; [0057], range estimate may be compared to a bubble threshold; if the threshold is satisfied, the laptop may unlock; the time-of-flight (e.g., TOF) of the transmissions can be measured and used to determine a plurality of range measurements; if the range estimate is within the bubble threshold, the laptop is unlocked; [0060], the bubble 106 may be dynamic in nature; the bubble 106 may be defined by a radius around the laptop 102 that changes based on one or more factors, such as characteristics of the environment; [0079], the range threshold may be relaxed; the range threshold may be increased 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the electronic device is configured to modify the threshold value based at least in part on an environment of the electronic device that impacts multi-path or interference signals as suggested in Ledvina into Amihood in view of Bostick.  Doing so would be desirable because certain environments may call for adjustment (e.g., relaxation) of the bubble, for example, due to the wireless signals potentially bouncing off of walls (see Ledvina [0056]).  Transmitted signals may bounce off of one or more reflectors (e.g., walls) in the environment, thereby resulting in the wireless signals traveling a greater distance than would otherwise be traveled in the absence of reflectors. The greater distance traveled by the multipath signals requires a greater amount of time to traverse, which results in the times of arrival (e.g., t.sub.2 and t.sub.4) occurring later in time than the times of arrival for non-multipath signals. The inaccurate TOF of the multipath signals results in inaccurate range measurements (see Ledvina [0075]).  If the environment results in range measurements that include significant noise, the range threshold may be relaxed (e.g., to reduce false negative unlock decisions) or constrained (e.g., to reduce false positive unlock decisions) (see Ledvina [0081]).  Additionally, the system of Ledvina would improve the system of Amihood by providing a dynamically adjustable threshold that adapts to environments to more accurately determine the presence of the user.

Regarding claim 21, claim 21 contains substantially similar limitations to those found in claim 7.  Consequently, claim 21 is rejected for the same reasons.

Regarding claim 8, Amihood in view of Bostick in further view of Ledvina teaches all the limitations of claim 7.  Ledvina further teaches:
wherein the environment comprises a distance between the electronic device and a boundary in the environment (Ledvina Figs. 1-11; [0055-0056], the determination of whether the watch is within the bubble may be based at least in part on characteristics of the environment in which the watch and laptop are located; certain environments may call for adjustment (e.g., relaxation) of the bubble, for example, due to the wireless signals potentially bouncing off of walls (e.g., multipath signals); the bubble may have a dynamic range threshold that varies based on one or more of characteristics of the particular environment; [0057], range estimate may be compared to a bubble threshold; [0059], the environment may be an enclosed space such as a bedroom or an office, or may alternatively be an open space such as an outdoor area; [0060], the bubble 106 may be dynamic in nature; the bubble 106 may be defined by a radius around the laptop 102 that changes based on one or more factors, such as characteristics of the environment; [0079], the range threshold may be relaxed; the range threshold may be increased to three or four meters; [0081], the range threshold may change based on characteristics of the particular environment and/or the effects of the particular environment on the wireless signals transmitted between the devices; if the environment in which the laptop 102 and the watch 104 are positioned results in range measurements that include significant noise and/or the received signal strength indication (RSSI) of the wireless signals transmitted between the devices is relatively low, the range threshold may be relaxed (e.g., to reduce false negative unlock decisions))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the environment comprises a distance .

Claims 11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amihood in view of Bostick in view further view of Robertson et al. (US 20200413216 A1, published 12/31/2020), hereinafter Robertson.

Regarding claim 11, Amihood in view of Bostick in view of teaches all the limitations of claim 1.  Bostick further teaches: 
wherein the predefined action is performed based at least in part on an direction of approach of the object (Bostick Figs. 1-10; [0041], the awareness of the one or more mobile devices 105 inside or outside the enablement threshold and, optionally, a direction travel of the one or more mobile devices towards the computing device 14, will trigger the sleep tool 50 to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the predefined action is performed based at least in part on an direction of approach of the object as suggested in Bostick into Amihood.  Doing so would be desirable because sleep mode and hybrid sleep mode are useful for many users that want to stop using the computing device for a short period of time.  However, restart of the applications or services on the computing device takes time to fully complete and may impart time inefficiencies into a user's work or personal schedule (see Bostick [0003]).  The present invention provides many advantages over conventional sleep modes and hybrid sleep 
However, Amihood in view of Bostick fails to expressly disclose an angle of approach.  In the same field of endeavor, Robertson teaches:
an angle of approach (Robertson Figs. 1-15; [0037], according to FIG. 3, one specific application of a proximity detection system 21 is shown which enables a user (such as an employee) using his/her wireless device 22 to have one or more desirable actions taken on the user's behalf, such as automatically logging the user into a computer workstation 60 (or have one or more steps thereto performed), adjusting the height of desk 70 and/or automatically performing one or more other desirable actions by simply entering a strictly defined wireless zone 80; [0072], multiple antennas 40 may be utilized in a selective spatial arrangement to allow for the determination of an angle of arrival and/or angle of departure for a user, such as the user's arrival within a strictly defined zone 8; the resulting angle of arrival or angle of departure may be utilized in certain applications to ensure that a detected user came from the expected direction; using this information may further assist an embodiment of the present invention in detecting and eliminating false positives or to enhance security)


Regarding claims 16 and 20, claims 16 and 20 contain substantially similar limitations to those found in claim 11.  Consequently, claims 16 and 20 are rejected for the same reasons.

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 3, 4, 6, 7, 10, 11, 14-16, 19 and 20, the cancellation of claim 2, and the addition of claim 21.  
Regarding independent claim 1, the Applicant alleges that Amihood as described in the previous Office action, does not explicitly teach amended claim 1.  Examiner has therefore rejected independent claim 1 under 35 U.S.C § 103 as unpatentable over Amihood in view of Bostick.
Similar arguments have been presented for claims 15 and 19 and thus, Applicant’s arguments are not persuasive for the same reasons.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143